          Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 1 of 52


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                            -against-                         :   93 Cr. 203 (LGS)
                                                              :
  JUAN CARLOS MUSTAFA,                                        :       ORDER
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant Juan Carlos Mustafa mailed an ex parte motion for sentence

reduction or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and for appointment of

counsel (the “Motion”), attaching Bureau of Prison (“BOP”) medical records. The papers filed

in connection with his Motion, except the medical records, are appended hereto.

        WHEREAS, “there is no statutory right to counsel under the Criminal Justice Act in

connection with a § 3582(c) motion, and . . . the provision of such counsel should rest in the

discretion of the district court.” United States v. Cirineo, 372 F. App’x 178, 179 (2d Cir. 2010)

(summary order) (citing United States v. Reddick, 53 F.3d 462, 464-65 (2d Cir. 1995)); accord

United States v. Dussard, No. 16 Crim. 673-2, 2020 WL 6263575, at *3 (S.D.N.Y. Oct. 23,

2020). The merits of a motion for compassionate release are a “significant factor in the exercise

of that discretion.” Reddick, 53 F.3d at 465 n.2; accord Dussard, 2020 WL 6263575 at *3.

        WHEREAS, 18 U.S.C. § 3582(c)(1)(A)(i) provides that the court “may reduce the term of

imprisonment” only if it finds that “extraordinary and compelling reasons warrant such a

reduction.”

        WHEREAS, the Court is not at this time appointing counsel to represent Defendant

connection with the Motion and is obtaining additional information before issuing a decision on

Defendant’s request that the Court appoint counsel.
        Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 2 of 52


       It is hereby ORDERED that because the merits of a motion for compassionate relief are a

significant factor in the Court’s decision as to whether to appoint counsel, by March 19, 2021,

the Government (1) shall obtain and send a complete set of Defendant’s updated BOP medical

records to the Chambers e-mail address, (2) shall file a letter summarizing or highlighting any

pertinent portion of such medical records and provide any other facts that the Government

believes to be relevant to Defendant’s Motion and (3) shall transmit a copy of such medical

records to Defendant along with a copy of this Order. The set of BOP medical records that

Defendant submitted in connection with his Motion will be filed under seal and e-mailed

separately to the Government.

       The Government is directed to email if possible and mail a copy of this Order to

Defendant and file proof of service by March 12, 2021.

Dated: March 10, 2021
       New York, New York
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 3 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 4 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 5 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 6 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 7 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 8 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 9 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 10 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 11 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 12 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 13 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 14 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 15 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 16 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 17 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 18 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 19 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 20 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 21 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 22 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 23 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 24 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 25 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 26 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 27 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 28 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 29 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 30 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 31 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 32 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 33 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 34 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 35 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 36 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 37 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 38 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 39 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 40 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 41 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 42 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 43 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 44 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 45 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 46 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 47 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 48 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 49 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 50 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 51 of 52
Case 1:93-cr-00203-LGS Document 194 Filed 03/10/21 Page 52 of 52
